Mr. Justice Farmer delivered the opinion of the court: Relator filed no exceptions to the commissioner’s finding of facts, but excepted to his conclusion that under the facts as found respondent should not be disbarred and his name stricken from the roll of attorneys of this court. Respondent has filed exceptions to the commissioner’s finding of facts and also to his conclusions therefrom, it being the claim of respondent that the conclusions are prejudicial to him. Appreciating the importance of the case to respondent, we have carefully read all the testimony as abstracted by him and much of it from the record also. In many respects it was of a very contradictory nature. It will only be necessary to consider the facts the commissioner reported as proven and to determine whether those facts were proven by the testimony, and if so, whether they justify and sustain the conclusions of the commissioner. It is stoutly denied by respondent that the proof justified the finding that he agreed with Mrs. Heisler to represent her in the divorce case for $25, but he claims the agreement was he was to receive a reasonable fee for his services. Our consideration of the evidence on this question satisfies us that the commissioner’s report in this respect is sustained by it. It is very apparent that Mrs. Heisler was very poor and very ignorant. She claimed to have been driven out of her home by her husband. They had two young children. One of them was in Mrs. Heisler’s custody when she first employed respondent and he afterwards secured the custody of the other one for her. Her testimony shows she had very little comprehension of a court proceeding or the necessary steps required to be taken in her case. She appears to have relied implicitly upon respondent and to have done as he advised her. In a short time after his employment Mrs. Heisler paid respondent the $25. This employment appears to have been in September, 1905. In October following, respondent filed an answer to Frederick Heisler’s bill for divorce and also filed a cross-bill for separate maintenance. In November, 1905, he secured an order of the court requiring Frederick Heisler to pay his wife $20 for solicitor’s fees and $3 per week alimony pendente lite. The $20 solicitor’s fee was paid to respondent by Frederick Heisler’s counsel and was retained by him. Some of the payments of alimony were made weekly, in accordance with the order of the court, but at different times Frederick Heisler failed to make the payments, and applications were made by respondent to the court for attachments for contempt, to enforce payment. Payments of the alimony were by the order of the court directed to be, made by Frederick Heisler to the clerk of the court. Out of the first alimony so paid in, $25 was by order of Mrs. Heisler paid to her mother’s landlord on rent. The proof shows, and the respondent admits, he received $81 of the alimony money, but he contends he had the consent and authority of Mrs. Heisler to receive it; that he paid her a portion of it, and ■ a portion of the remainder he paid, with her knowledge and consent, on expenses incurred in the divorce proceeding. The proof does not sustain the allegation of the information that Mrs. Heisler had no knowledge of the payments of any alimony being made by her husband. We are strongly impressed from the evidence that she was not advised as to all the payments made, but as $25 of it was paid out on her order, it is clear she knew of some payments being made. There is other proof also in the record tending to show that she knew of payments being made. Respondent procured from Mrs. Heisler a written order, addressed to the clerk of the circuit court, directing him to pay respondent all money paid in by Frederick Heisler as temporary or permanent alimony until otherwise notified, except $4, balance of the $25 she had ordered paid on rent. This order bears no date, but the commissioner found from the evidence that it was signed in January, 1906. The divorce suit was tried by jury in November, 1906. The trial lasted two days and resulted in a verdict finding Mrs. H'eisler not guilty of the charges in the bill—adultery and drunkenness. The trial was conducted for Mrs. Heisler by an attorney named Ronayne, who was employed by respondent for that purpose, he claims, and the commissioner so finds, with her knowledge and consent, and to whom he paid $50 for his services. The total amount of money the proof shows respondent received was $126. Of this amount $25 was paid by Mrs. Heisler, $20 solicitor’s fees and $81 alimony paid by Frederick Heisler. The commissioner finds respondent paid out of said moneys to Mrs. Heisler $12 and to Ronayne $50, leaving a balance of $64. Respondent testified that he paid expenses for Mrs. Heisler for the service of writs, orders, rules, typewriting, etc., to the amount of $62, but he kept no account of these expenses as they were incurred and paid. His testimony on this question was based upon recollection and stands unaided by any books or memoranda. He kept no record of the services rendered Mrs. Heisler or of moneys received or paid out and never at any time rendered her any statement of such matters, and produced no receipts for money paid out except the $50 paid Ronayne and $12 paid Mrs. Heisler. As we understand the evidence, the first service performed for Mrs. Heisler by respondent was to have her husband arrested on a warrant issued by a justice of the peace for wife abandonment. This was probably before the bill for divorce was filed by Frederick Heisler. But that suit was abandoned. Respondent claims to have paid out $5 on the expenses of the wife abandonment suit, also a small sum to a detective, he says he was instructed by Mrs. Heisler to employ. Mrs. Heisler denies any knowledge of any of these payments and denies she authorized or ever knew of the employment of a detective. If the contract of employment had been, as contended by respondent, that he was to be paid what his services were reasonably worth instead of the fixed sum of $25, as found by the commissioner, and as we think he was warranted in finding, the amount respondent received could not be considered unreasonable. While $25 may have been a small fee to respondent, in Mrs. Heisler’s condition it was a considerable sum. She had no means and had to support herself and small children by menial labor. The money to pay the $25 had to be saved out of her small earnings, and it is to her credit that she paid it as promptly as circumstances would admit. Her ignorance required that she be dealt with by her lawyer in the frankest possible manner, and greater pains taken to fully inform her of what was being done all the time, and what her rights were, than would be required of a more intelligent and better informed client. It is well known to the legal profession that ignorant clients are more difficult to deal with than intelligent ones. Respondent, however, seems to have had no difficulty in obtaining the confidence of Mrs. Heisler and procuring her to do whatever he asked of her in the litigation. She appears to have been a tractable client. Her character was so assailed by her husband as to undoubtedly give her great distress and anxiety. Respondent had been engaged in the practice of his profession in the city of Chicago six years before he was employed by her,—time enough for sufficient experience to enable him to know that his dealings with his clients and with the courts should be so open and straightforward as to leave no reasonable room for criticism. If the decision of this case involved only a determination of whether respondent received more money than his services were worth the decision would have to be in his favor, but if his contention that Mrs. Heisler authorized him to collect all alimony paid and appply it on his fees be accepted as correct, we think the evidence showed in him such a lack of moral sense and proper appreciation of his relations and duty toward the court in which the litigation was pending as to render him unworthy to be further allowed to practice his profession. . After he had procured the order from Mrs. Heisler directing the clerk to pay him the alimony money he went into court four different times, April, June, July and December, 1906, to enforce payment of the weekly allowance by contempt proceedings. On each of these occasions he presented affidavits of Mrs. Heisler in which it was stated that the money was desired and needed for the support of herself and children, and at the same time, notwithstanding respondent says he was to have the money he was seeking to collect to apply on his fees, he verbally stated to the court that Mrs. Heisler and her children needed the money for their support. The allowance of alimony pendente lite had been made by the court for the benefit of Mrs". Heisler and her children and not for solicitor’s fees. Twenty dollars was allowed for that purpose and paid to respondent. These litigants were both poor, and this was considered by the court in fixing the allowances made. ' It was evidently the view of the court that the amounts fixed to be paid by Frederick Heisler as solicitor’s fees and alimony were as much as he was able to pay for those purposes pending the suit. If it had been thought proper for him to pay á larger sum for solicitor’s fees it is to be presumed the court would have so ordered. If it had been called to the attention of the court that after appropriating the $20 respondent had an agreement with Mrs. Heisler by which he was to have the weekly payments of alimony also to apply on his fees, it would have been the duty of the court to set aside the order for the payment of alimony. Having allowed Mrs. Heisler all the solicitor’s fees the court thought her entitled to under the circumstances, it would not have been tolerated that the alimony should also be appropriated for that purpose. This must have been understood by respondent, for he repeatedly, by affidavits presented and verbal statements made by him to the court, represented that the alimony was wanted for the support of Mrs. Heisler and her children, and the aid of the strong arm of the law was asked to force Frederick Pleisler to pay this money so that his wife and children might have it to live on. It is of absolutely no consequence whether respondent rendered services worth more than he received pay for or whether the contract of employment was as claimed by him. The damaging fact is that he concealed the truth and by false representations imposed upon the court, of which he was an officer, in order that he might profit a few dollars thereby. Nor is the offense mitigated by the fact that he paid Mrs. Heisler a few dollars of the money thus collected. Respondent testified that notwithstanding Mrs. Heisler authorized him to keep all the alimony money collected by him, he paid her $12 out of it because she was in need and he did not think “she could afford to lose it all.” It was not the purpose of making the order for the payment of the alimony that respondent should collect it and dole out to Mrs. Heisler small sums when in his judgment she needed it. If he had wanted more fees or more money to pay the expenses of the litigation he knew the only proper way to procure it was to ask the court for an order on Frederick Heisler to pay it. If he had been too poor to pay more it is not probable that the court would have permitted the money paid for the support of Mrs. Heisler and children to be absorbed for those purposes. We can take no other view of the finding of facts by the commissioner, which is fully sustained by the evidence, in relation to the conduct of respondent in collecting and appropriating this money, to say nothing of his previous immoral conduct as shown by his plea of guilty to the indictment in the criminal court and the judgment and sentence against him thereon, than that it clearly convicts him of conduct which cannot be passed over with a mere censure, but makes it our duty to strike his name from the roll of attorneys. We are not unmindful of the serious consequences of such action to. respondent and that the proof to justify it must be clear and satisfactory. (People v. Thornton, 228 Ill. 42; People v. Matthews, 217 id. 94.) We can see no difference in moral turpitude between fraud and misrepresentation in procuring an original order for the payment of alimony, and fraud and misrepresentation in enforcing payment upon an order already made. In People v. Leary, 84 Ill. 190, we held the procuring of an order for the payment of alimony upon a paper purporting to have been sworn to by the defendant, the wife of complainant, but which, in fact, she did not swear to, her name having been signed to it by her solicitor while she was ill, justified the disbarment of the solicitor. In that case it was said (p. 91) : “A motive for his conduct "may be found in the fact he had procured Mrs. Powers, while in her confinement, to sign a paper authorizing him to receive any money which the court migfit allow her in the progress of the cause.” In People v. Pickler, 186 Ill. 64, it was held that a lawyer who induces a court to allow appeals upon bonds he knows to be worthless or fictitious is guilty of such misconduct as to warrant his disbarment. In People v. Beattie, 137 Ill. 553, it was said (p. 574) : “The lawyer’s duty is of a double character. He owes to his client the duty of fidelity, but he also owes the duty of good faith and honorable dealing to the judicial tribunals before whom he practices his profession. He is an officer of the court—a minister in the temple of justice. His high vocation is to correctly inform the court upon the law and the facts of the case and to aid it in doing justice and arriving at correct conclusions. He violates his oath of office when he resorts to deception or permits his clients to do so.” In People v. Macauley, 230 Ill. 208, it was said (p. 213) : . “The standard of personal and professional integrity which should be applied to persons admitted to practice law in the courts- is not satisfied by such conduct as merely enables them to escape the penalties of the criminal law.” This court has always held that a high sense of personal and professional integrity must be observed by members of the profession, not only toward clients but toward the courts in which they practice. They are a part of the machinery of the law for the administration of justice, and it is indispensable that courts shall in a large measure be able to rely upon their good faith and fair dealing. It is no hardship to make this requirement, and it cannot be relaxed without great detriment to the profession and to the proper administration of justice. Men who cannot conform to the standard fixed must employ their talents in other fields than the legal profession. The proof of respondent’s misconduct in the respects mentioned meets the requirements of the rules laid down in the previous decisions of this court, and the commissioner should have recommended disbarment upon the facts found proven. e A judgment will-therefore be entered that the rule be made absolute and respondent’s name stricken from the roll of attorneys of this, court. Rule made absolute.